Exhibit 10.1

Execution Version

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into, by and among
SunGard Data Systems Inc. (the “Company”), SunGard Capital Corp. and SunGard
Capital Corp. II (collectively, “Capital”), for the specific and limited purpose
of the provisions set forth in Sections 1.2, 1.10, 3(d) and 5.1, and Russell P.
Fradin (“Executive”) as of May 31, 2011 (the “Effective Date”).

WHEREAS, the Company wishes to hire Executive as the Chief Executive Officer of
the Company and Executive wishes to accept such position as of the Effective
Date.

WHEREAS, Capital are the holding companies of the Company.

WHEREAS, the parties desire to enter into an agreement to provide for
Executive’s employment upon the terms and conditions set forth herein.

WHEREAS, Executive has agreed to certain confidentiality, non-competition and
non-solicitation covenants contained hereunder, in consideration of the benefits
provided to Executive under this Agreement.

WHEREAS, certain capitalized terms shall have the meanings ascribed to them in
Section 3 of this Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. The Company hereby agrees to employ Executive as the Chief
Executive Officer of the Company, and Executive hereby accepts such employment
and agrees to perform Executive’s duties and responsibilities, in accordance
with the terms, conditions and provisions hereinafter set forth.

1.1 Employment Term. Executive shall be employed for an employment term
commencing as of the Effective Date and continuing until the fifth anniversary
of the Effective Date, unless the Agreement is terminated sooner in accordance
with Section 2 below. In addition, effective as of May 31, 2016, and each
subsequent May 31 (the “Renewal Date”), the employment term shall automatically
renew for periods of one additional year unless the Company gives written notice
to Executive at least 30 days before any Renewal Date that the employment term
shall not be renewed. The period commencing on the Effective Date and ending on
the date on which the term of Executive’s employment under the Agreement shall
terminate is hereinafter referred to as the “Employment Term.”

1.2 Title, Duties and Responsibilities. During the Employment Term, Executive
shall serve as Chief Executive Officer of the Company and a member of the Board
of Directors of the Company (the “Company Board”) and the Board of Directors of
Capital (the “Parent Board”). For purposes of this Agreement, the “Board” shall
mean (i) collectively, the Company Board and the Parent Board if both boards
have the same members or (ii) only the Parent Board if the boards do not have
the same members. During the Employment Term Executive shall report directly to
the Board. The Company and Capital shall take all steps within their authorities
to ensure that Executive is elected and remains a member of the Company Board
and the Parent Board, provided, however, if the Company or Capital becomes a
publicly traded company, the Company Board and the Parent Board shall only be
obligated to cause Executive to be nominated for election to the Company Board
and the Parent Board; and provided, further, that the foregoing shall not be
required to the extent prohibited by legal or regulatory

 

THE PORTIONS OF THIS AGREEMENT MARKED AS “***” HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

requirements. Executive shall have the duties, authorities and responsibilities
customary for such position and such other duties, authorities and
responsibilities as may be reasonably assigned to him by the Board that are not
inconsistent with his position.

1.3 Extent of Service. Executive shall carry out the duties and responsibilities
under Section 1.2 hereof and, consistent with the other provisions of this
Agreement, shall devote substantially all of Executive’s business time,
attention and energy thereto. The foregoing shall not be construed as preventing
Executive from (a) making investments in other businesses or enterprises, or
(b) engaging in any other business activity unless, in the sole, good faith
judgment of the Board, it is likely to interfere in any material respect with
Executive’s ability to discharge Executive’s duties and responsibilities under
this Agreement (in which case the Board shall give written notice of such
determination to Executive and Executive shall as soon as practicable reduce
such activities). In addition, it shall not be a violation of this Agreement for
Executive to serve on civic or charitable boards or committees; deliver
lectures; fulfill speaking engagements; and to manage personal investments
(subject to the immediately preceding sentence); provided that such activities
do not interfere in any material respect with the performance of Executive’s
responsibilities as an employee in accordance with this Agreement. Any service
by Executive on any other for-profit corporate board or committee will require
the prior approval of the Board. Notwithstanding the foregoing, Executive may
continue to serve on the board of directors of Gartner, Inc. following the
Effective Date.

1.4 Principal Place of Employment. The Company shall maintain offices for
Executive at the Company’s executive offices in both New York, New York and
Wayne, PA. Executive understands and agrees that he will be required to travel
from time to time for business purposes.

1.5 Base Salary. During the Employment Term, for all the services rendered by
Executive hereunder, the Company shall pay Executive a base salary, at the
annual rate of $900,000 payable in installments at such times as the Company
customarily pays its other employees. Executive’s Base Salary shall be reviewed
annually for appropriate increases (but may not be decreased below its then
current level) by the Compensation Committee (the “Compensation Committee”) of
the Board pursuant to the Company’s normal performance review policies for
senior level executives. For purposes of this Agreement, the term “Base Salary”
shall mean the amount of Executive’s base salary established from time to time
pursuant to this Section 1.5.

1.6 Retirement, Welfare and Other Benefit Plans and Programs. During the
Employment Term, Executive shall be entitled to participate in all employee
retirement and welfare benefit plans and programs made available to the
Company’s senior level executives as a group, as such retirement and welfare
plans may be in effect from time to time and subject to the eligibility
requirements of such plans. During the Employment Term, Executive shall be
provided with executive fringe benefits and perquisites under the same terms as
those made available to the Company’s senior level executives as a group, as
such programs may be in effect from time to time. During the Employment Term,
Executive shall be entitled to sick leave and at least four weeks of annual paid
vacation in accordance with the Company’s holiday and other pay for time not
worked policies. Nothing in this Agreement or otherwise shall prevent the
Company from amending or terminating any retirement, welfare or other employee
benefit plans, programs, policies or perquisites from time to time as the
Company deems appropriate.

1.7 Reimbursement of Business Expenses. During the Employment Term, Executive
shall be provided with reimbursement of reasonable expenses related to
Executive’s employment by the Company in accordance with the Company’s normal
business expense reimbursement practices, subject to changes as may be approved
by the Board and on a basis no less favorable than offered to any senior level
executive.

 

2



--------------------------------------------------------------------------------

1.8 Relocation Expenses. Executive shall be provided relocation benefits
consistent with the Company’s relocation policy for reasonable expenses incurred
in connection with the relocation of Executive to the New York City or Wayne, PA
area. Specifically, the Company will, until the earlier of (a) December 31,
2011, or (b) the date on which Executive obtains permanent housing in either
location or an annual lease for housing, reimburse Executive for his temporary
housing, in accordance with the Company’s reimbursement policy. If Executive
decides to purchase a home in the New York City or Wayne, PA area, the Company
will (a) provide financial assistance with such purchase in accordance with the
Company’s relocation policy, and (b) cover Executive’s reasonable travel and
moving expenses from/to Chicago, Illinois. If Executive decides to sell his
current residence in Illinois, the Company will cover closing costs (including
commissions) associated with such sale, provided that Executive relocates to
either such area during the Employment Term, but not later than March 31, 2012
and the sale takes place by May 31, 2012. The Company shall gross up for tax
purposes any income arising from such relocation benefits and payments that are
treated as nondeductible taxable income to Executive so that the economic
benefit is the same to Executive as if such payment and benefits were provided
on a non-taxable basis to Executive.

1.9 Incentive Compensation. During the Employment Term, Executive shall be
entitled to participate in all short-term and long-term incentive programs
established by the Company for its senior level executives, at such levels as
the Compensation Committee determine. Executive’s incentive compensation shall
be subject to the terms of the applicable plans and shall be determined based on
performance metrics related to Executive’s individual performance and the
performance of the Company (which will include, among other things, the annual
budget), as determined by the Compensation Committee annually, after
consultation with Executive (the “Incentive Bonus”). Executive’s target
Incentive Bonus for each fiscal year of the Company during the Employment Term
shall be 200% of Base Salary (the “Target Incentive Bonus”), provided, however,
that for the 2011 fiscal year, the Incentive Bonus shall be pro-rated based on
the number of days Executive was employed with the Company during the 2011
fiscal year. The Incentive Bonus will be paid no later than March 15 of the
fiscal year following the end of the fiscal year in which the Incentive Bonus
was earned. In addition to the Incentive Bonus, the Company shall pay Executive
a make-up cash bonus equal to $1,000,000 within five business days following the
Effective Date.

1.10 Equity Grants.

(a) Grant. On the Effective Date, Executive shall receive an award of restricted
stock units in accordance with Exhibit A (“RSUs”) attached hereto and made a
part hereof. During the Employment Term, as soon as practicable following the
recapitalization of Capital’s stock, Executive shall receive (i) a time-based
stock option to purchase 600,000 shares, which option shall vest as to 20% of
the underlying shares on each of the first five anniversaries of the Effective
Date (the “Time-Based Option”), and (ii) a performance-based stock option to
purchase 600,000 shares with the vesting terms and performance objectives set
forth on Exhibit B (the “Performance-Based Option,” together with the RSUs, the
Time-Based Option and the Make-Up RSUs (as defined below), the “Equity Awards”)
attached hereto and made a part hereof. The Time-Based Option and the
Performance-Based Option (together, the “Options”) will have an exercise price
equal to the fair market value of a share of Capital’s stock on the date of
grant. Prior to the date that the Capital’s stock is publicly traded and there
has been expiration of any lockup or other limitation on Executive’s ability to
sell “Freely” (as defined below) in the public market (the “Open Public Market
Date”), the Options shall provide for (A) payment of the exercise price through
a net exercise procedure whereby a number of shares of Capital’s common stock
having a fair market value on the date of exercise equal to the aggregate
exercise price of the Options is withheld and (B) payment of any tax withholding
with respect to the Options whereby a number of shares of Capital’s common stock
having a fair market value on the date of exercise equal to (but rounded down if
it would create an excess) the minimum applicable withholding tax rate for
federal

 

3



--------------------------------------------------------------------------------

(including FICA), state and local tax liabilities is withheld. On and after the
Open Public Market Date, the Options shall provide for payment of the exercise
price and satisfaction of tax withholding obligations through a broker-assisted
cashless exercise in accordance with the procedures permitted by Regulation T of
the Federal Reserve Board (“Freely”). Except as otherwise specifically set forth
in this Agreement, including the Exhibits hereto, or as necessary to reflect the
terms of the common stock following recapitalization, the Options shall be
subject to terms that are no less favorable than the terms applicable to the
stock options first granted to other senior executives of the Company following
the recapitalization. In the event that the fair market value of a Unit (as
defined in the RSU agreement on Exhibit A) on the Effective Date is less than
the fair market value a share of Capital’s stock on the date of grant, the
Company will grant Executive a number of RSUs with an aggregate value equal to
the excess of the aggregate fair market value of 1,200,000 share of Capital’s
stock on the date of grant over the aggregate fair market value of 1,200,000
Units on the Effective Date (the “Make-Up RSUs”). The vesting of the Make-Up
RSUs will track the vesting terms of the Options in the same proportions, as set
forth above in this Section 1.10(a) and Exhibit B. All Equity Awards shall be
made under the terms and conditions of the Company’s 2005 Management Incentive
Plan, as it may be amended from time to time, or any successor plan (“Management
Plan”). If the recapitalization of Capital’s stock does not occur (x) by May 31,
2012 or (y) because, prior to that date, Capital determines that it is not able
to do so on a tax-free basis, then the Company and Executive agree to negotiate
in a good faith to preserve the economic value of the contemplated Equity
Awards.

(b) Change of Control.

(i) RSUs. In the event of a Change of Control of the Company during the
Employment Term, Executive’s unvested RSUs will fully accelerate and become
vested as of the date of the Change of Control. The Executive’s RSUs will also
become fully vested, on the date of the Change of Control if Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason and such termination (x) occurs within six months prior to such Change of
Control and (y) was in contemplation of such Change of Control (the termination
and conditions described in clauses (x) and (y), an “In Contemplation
Termination”).

(ii) Options. If a Change of Control occurs after the second anniversary of the
Effective Date, Executive’s unvested Options and unvested Make-Up RSUs will
become fully vested and exercisable (i) on the date of termination of employment
if Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason and such termination occurs on or within 18 months
following the Change of Control or (ii) on the date of the Change of Control if
an In Contemplation Termination has occurred. However, if the Change of Control
occurs during the Employment Term prior to the second anniversary of the
Effective Date, then only 50% of the unvested Options and unvested Make-Up RSUs
will vest and become exercisable upon (A) Executive’s termination of employment
by the Company without Cause or by Executive for Good Reason if such termination
occurs on or within 18 months following the Change of Control or (B) the date of
the Change of Control if an In Contemplation Termination occurred, and the
balance of the unvested Options and unvested Make-Up RSUs shall be terminated.
Notwithstanding the foregoing, if the per share purchase price in the Change of
Control plus the per share value of any of the Company’s businesses or
subsidiaries previously sold or spun-off following the Effective Date is at
least 250% of the per Unit value of Capital’s stock on the Closing (as defined
in the Stockholders Agreement, dated as of August 10, 2005, among Capital and
certain affiliates, stockholders and other individuals (the “Stockholders
Agreement”) 100% of the unvested Options and unvested Make-Up RSUs will vest and
become exercisable (I) on the date of termination of employment if Executive’s
employment is terminated without Cause or Executive resigns for Good Reason
within 18 months after the Change of Control or (II) the date of the Change of
Control if an In Contemplation Termination has occurred. For Purposes of the
preceding sentence, the per share value of any of the Company’s businesses or

 

4



--------------------------------------------------------------------------------

subsidiaries previously sold or spun-off following the Effective Date shall be
determined on the date of the sale (if sold for cash) or the date of the Change
of Control (if sold for consideration other than cash, or in the case of a
spin-off, as applicable).

(c) Put and Call Rights. The put and call rights set forth in Section 6 of the
Stockholders Agreement shall apply to the Equity Awards.

(d) Registration Rights Agreement. The terms and conditions of the
Participation, Registration Rights and Coordination Agreement, dated as of
August 10, 2005, among Capital and certain affiliates, stockholders and other
individuals (the “Registration Rights Agreement”), shall apply to the Equity
Awards.

1.11 Investment Obligation. Provided that Executive has received payment for his
Aon Corporation vested RSUs within six months following the Effective Date,
Executive shall invest $5,000,000 in common equity of Capital within the 210-day
period following the Effective Date at the then current fair market value of
Capital common stock. Executive’s investment pursuant to this Section 1.11 shall
be subject to the Registration Rights Agreement. For the avoidance of doubt,
Executive’s investment pursuant to this Section 1.11 shall not be subject to any
call rights set forth in Section 6 of the Stockholders Agreement.

2. Termination. Executive’s employment shall terminate upon the occurrence of
any of the following events:

2.1 Termination without Cause or for Good Reason. The Company may terminate
Executive’s employment with the Company at any time without Cause or Executive
may terminate his employment with the Company for Good Reason (in either case,
the Employment Term shall be deemed to have ended) to be effective upon not less
than 30 days’ prior written notice pursuant to Section 13 to Executive or the
Company, as applicable; provided, however, that, in the event that such notice
is given, Executive shall be allowed to seek other employment, to the extent
such other employment is consistent with Executive’s obligations under
Section 6. For purposes of this Agreement, the Company’s non-renewal of this
Agreement in accordance with Section 1.1 shall constitute termination of
Executive’s employment by the Company without Cause.

2.2 Benefits Payable upon Termination without Cause or for Good Reason.

(a) In the event of a termination of Executive as described in Section 2.1 that
occurs during the Employment Term, if Executive executes and does not revoke a
Release and subject to Section 7.3 hereof, Executive shall be entitled to
receive the following severance benefits:

(i) The Company shall pay Executive a lump sum cash payment equal to two times
the sum of (x) Executive’s annual Base Salary plus (y) the Target Incentive
Bonus. This amount shall be paid on the 60th day following the Termination Date.

(ii) The Company shall pay Executive a pro rata Incentive Bonus for the fiscal
year in which Executive’s Termination Date occurs, which shall be paid in the
fiscal year following the fiscal year in which the Incentive Bonus was earned at
the same time annual incentive bonuses are paid to then current eligible
employees, but no later than March 15 of such year (the “Pro Rata Bonus”). The
amount of the Pro Rata Bonus shall be determined as the Incentive Bonus
Executive would have actually earned for that year multiplied by the number of
days in which Executive was employed by the Company during the fiscal year in
which the Termination Date occurs, divided by 365.

 

5



--------------------------------------------------------------------------------

(iii) The Company shall pay Executive any Incentive Bonus earned but not yet
paid with respect to any fiscal year ending on or preceding the Termination Date
(the “Prior Earned Bonus”). The Prior Earned Bonus shall be paid in the fiscal
year following the fiscal year in which the Incentive Bonus was earned on the
later of (A) the date that annual incentive bonuses are paid to then current
eligible employees or (B) the 60th day following the Termination Date.

(iv) The Company shall pay Executive a lump sum cash payment on the 60th day
following the Termination Date equal to the total cost (as calculated as
described below) that Executive would incur if Executive continued medical,
dental and vision coverage for Executive, and, where applicable, his spouse and
dependents, for the 18-month period following the Termination Date. For this
purpose, the monthly cost shall be determined as the difference between (x) the
100% applicable monthly premium under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) for the cost of medical, dental
and vision coverage for Executive and (y) the monthly premium charge that is
paid by active Company employees for similar coverage as in effect at
Executive’s Termination Date. Such lump sum cash payment shall be increased by a
tax equivalency bonus, such that Executive has no out of pocket cost for the
payment provided above. Executive may elect COBRA continuation coverage
according to the terms of the Company’s applicable benefit plans.

(v) The Company shall pay or reimburse Executive for (a) any accrued but unpaid
Base Salary through the Termination Date in accordance with the Company’s
payroll practices, (b) any unreimbursed business expenses incurred through the
Termination Date in accordance with the Company’s reimbursement policy,
(c) accrued but unused vacation time in accordance with Company policy and
(d) all other payments, benefits or fringe benefits to which Executive shall be
entitled under the terms of any applicable compensation arrangement or benefit,
equity or fringe benefit plan or program or grant or this Agreement (together,
the “Accrued Amounts”).

2.3 Retirement or Other Voluntary Termination. Executive may voluntarily
terminate employment for any reason, including voluntary retirement, upon 30
days’ prior written notice pursuant to Section 13. In such event, after the
effective date of such termination, the Company shall pay Executive the Accrued
Amounts. Upon Executive’s voluntary termination of employment as set forth in
this Section 2.3, except as otherwise specifically provided herein or in the
applicable equity grants, no further payments shall be due under this Agreement.

2.4 Disability. The Company may terminate Executive’s employment due to
Disability upon 30 days’ prior written notice pursuant to Section 13 while
Executive is Disabled. “Disability” shall mean the failure of Executive to have
performed Executive’s material duties hereunder due to a physical or mental
injury, infirmity or incapacity for one hundred eighty (180) consecutive days.
Executive agrees, in the event of a dispute under this Section 2.4 relating to
Executive’s Disability, to submit to a physical examination by a licensed
physician selected by the Board. If the Company terminates Executive’s
employment on account of Disability, Executive shall be entitled to (i) the
Accrued Amounts; (ii) the Pro-Rata Bonus; and (iii) the Prior Earned Bonus. Upon
the Company’s termination of Executive’s employment on account of Disability,
except as otherwise specifically provided herein or in the applicable equity
grants, no further payments shall be due under this Agreement.

2.5 Death. If Executive dies while employed by the Company, the Company shall
pay to Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, (i) the Accrued Amounts; (ii) the Pro-Rata Bonus;
and (iii) the Prior Earned Bonus. In the event of Executive’s death while
employed by the Company, except as otherwise specifically provided herein or in
the applicable equity grants, no further payments shall be due under this
Agreement.

 

6



--------------------------------------------------------------------------------

2.6 Cause. The Company may terminate Executive’s employment at any time for
Cause upon written notice to Executive, in which event, the Company shall pay to
Executive any Accrued Amounts, provided that Executive shall not be entitled to
receive any unpaid short or long term cash incentive payments or unvested
equity. Upon the Company’s termination of Executive’s employment for Cause,
except as otherwise specifically provided herein or in the applicable equity
grants, no further payments shall be due under this Agreement.

3. Definitions. For purposes of this Agreement, the following terms shall have
the meanings specified in this Section 3:

3.1 “Cause” shall mean any of the following grounds for termination of
Executive’s employment, provided that no act or failure to act by Executive
shall be deemed to constitute Cause if done, or omitted to be done, in good
faith and with the reasonable belief that the action or omission was in the best
interests of the Company:

(a) Executive is convicted of (or pleads guilty or nolo contendre to) a felony;

(b) Executive’s willful refusal to perform his material duties hereunder (other
than a failure resulting from Executive’s incapacity due to physical or mental
illness), provided, that Executive is given written notice specifying such
willful refusal within 90 days of the later of the event or failure giving rise
to such willful refusal or the Company’s knowledge thereof and such willful
refusal continues for a period of at least 30 days after such written notice;

(c) Executive commits a material act of dishonesty, breach of trust or material
act of willful misconduct during the Employment Term, and such material act of
dishonesty, breach of trust or material act of willful misconduct causes
material financial or reputational harm to the Company;

(d) Executive’s gross negligence or willful misconduct in the performance of his
material duties hereunder (other than a failure resulting from Executive’s
incapacity due to physical or mental illness); or

(e) Executive’s intentional material breach of any written non-competition,
non-disclosure or non-solicitation agreement, or any other material agreement in
effect with the Company, including without limitation the provisions of
Section 6 of this Agreement or the Company’s written code of business conduct
and ethics, including the Global Business Conduct and Compliance Program.

3.2 “Change of Control” shall have the meaning ascribed to it in the Management
Plan.

3.3 “Code” shall mean the Internal Revenue Code of 1986, as amended.

3.4 “Good Reason” means, without Executive’s written consent, the existence of
any of the following conditions:

(a) Any material diminution in Executive’s Base Salary, Target Incentive Bonus
opportunity or a material reduction or material negative change in the type or
level of compensation to which Executive is entitled under the Agreement, other
than as a result of an across the board reduction or change in compensation for
executives of the Company;

(b) Relocation of Executive’s primary work locations outside of the New York
City or Wayne, PA areas by more than 50 miles from their current locations,
provided that normal business travel occasioned by Executive’s position shall
not be deemed a material change in geographic location;

 

7



--------------------------------------------------------------------------------

(c) A material diminution in Executive’s title, authority, duties or
responsibilities, which shall not be deemed to occur despite sales or other
dispositions of businesses of the Company so long as the Company continues to
comprise the SunGard Financial Systems business (“Financial Systems”);

(d) Being required to report to any person or governing body other than the
Board;

(e) A material breach by the Company or Capital of any provision of this
Agreement or any other agreement between Executive and the Company or Capital,
including, without limitation, the removal of Executive from the Board by the
Company or Capital (other than for Cause), the failure to re-elect Executive to
serve on the Board, or the failure to obtain in a writing an assumption of this
Agreement by a successor to all or substantially all of the assets of the
Company in accordance with Section 14(b); or

(f) Another person serving as the Chief Executive Officer of (i) the Company or
Capital; (ii) the parent entity of the company controlled group (within the
meaning of Code Section 414(b) and (c)), or (iii) if the Company is a publicly
traded company, the public parent entity of such controlled group.

Notwithstanding the foregoing, an event described in this Section 3.4 shall
constitute Good Reason only if (A) Executive notifies the Company in writing of
the Good Reason event within 90 days following the occurrence of such event;
(B) the Company fails to cure such event within 30 days after receipt from
Executive of written notice of the event which constitutes Good Reason; and
(C) if such Good Reason event is not cured within the 30-day cure period,
Executive terminates employment no later than the 90th day following the initial
occurrence of the Good Reason event.

3.5 “Release” means a release substantially in the form attached to this
Agreement, which may be subsequently modified only based on recommendations of
the Company’s counsel to reflect changes in applicable law after the Effective
Date.

3.6 “Termination Date” shall mean the effective date of the termination of
Executive’s employment relationship with the Company pursuant to this Agreement.

4. Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 13. The notice of termination shall (a) indicate the
specific termination provision in this Agreement relied upon, (b) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment if for Cause, and (c) specify the Termination Date in
accordance with the requirements of this Agreement.

5. IRC Section 280G.

5.1 Shareholder Approval, etc. At any time when the Company is a corporation
described in Section 280G(b)(5)(A)(ii)(I) of the Code, if a nationally
recognized United States public accounting firm selected (and paid for) by the
Company and reasonably acceptable to Executive (the “Accountant”) determines
that any payment or benefit (including any accelerated vesting of options or
other equity awards) made or provided, or to be made or provided, by the Company
(or any successor thereto or affiliate thereof) to or for the benefit of
Executive, whether pursuant to the terms of this Agreement, any other agreement,
plan, program or arrangement of or with the Company (or any successor thereto or
affiliate thereof) or otherwise in connection with, or arising out of, a change
in ownership or a effective control of the Company or of a substantial portion
of assets (any such payment or benefit, a “Parachute

 

8



--------------------------------------------------------------------------------

Payment”), will be subject to the excise tax imposed by Section 4999 of the Code
or any comparable tax imposed by any replacement or successor provision of
United States tax law (the “Excise Tax”), if Executive waives his right to
receive all or a portion of the Parachute Payments unless such Parachute
Payments are approved by the shareholders pursuant to Treas. Reg.
Section 1.280G-1, Q&A-7, the Company shall in good faith seek to obtain approval
of payment of such waived Parachute Payments in accordance with the shareholder
approval requirements described in Treas. Reg. Section 1.280G-1, Q&A-7.

5.2 Better Off. If, following the date when the Company ceases to be corporation
described in Section 280G(b)(5)(A)(ii)(I) of the Code, it is determined by the
Accountant that Executive shall become entitled to a Parachute Payment, which
Parachute Payment shall be subject to the Excise Tax, then the Company shall
cause to be determined, before any amounts of any Parachute Payment is paid to
Executive, which of the following two alternative forms of payment would result
in Executive, on an after-tax basis, retaining the greater amount of Parachute
Payments, notwithstanding that all or entire portion of the Parachute Payments
may be subject to the Excise Tax: (a) payment in full of all Parachute Payments
or (b) payment of only a part of the Parachute Payments so that Executive
receives the largest payment possible without the imposition of the Excise Tax
(a “Reduced Payment”). For purposes of this Section 5.2, the Accountant shall
take into account all applicable federal, state and local income and employment
taxes and the Excise Tax (all computed at Executive’s actual marginal tax rate).
If a Reduced Payment is made, (i) Executive shall have no rights to any
additional payments and/or benefits constituting the Parachute Payments, and
(ii) reduction in payments and/or benefits shall occur in the manner that
results in the greatest economic benefit to Executive as determined in Sections
5.3 and 5.4.

5.3 Reduction. If Section 5.2 is applicable and the Reduced Payment is to be
paid, then the Parachute Payments shall be reduced in the following order:
(i) any severance payment that is based on a multiple of annual Base Salary
and/or Incentive Bonus (or Target Incentive Bonus); (ii) amounts of any medical
premiums paid on behalf of Executive; (iii) the acceleration of vesting of stock
options with an exercise price that exceeds the then fair market value of the
common stock subject to the award, provided that such stock options are not
permitted to be valued under Treasury Regulation Section 1.280G-1 Q/A – 24(c);
(iv) any equity awards accelerated or otherwise valued at full value, provided
that such equity awards are not permitted to be valued under Treasury Regulation
Section 1.280G-1 Q/A – 24(c); (v) the acceleration of vesting of stock options
with an exercise price that exceeds the then fair market value of the common
stock subject to the award and other equity awards, provided that such stock
options and other equity awards are permitted to be valued under Treasury
Regulation Section 1.280G-1 Q/A – 24(c); and (vi) the acceleration of vesting of
all other stock options and equity awards; provided that with each category the
reduction shall be done on a basis resulting in the highest amount retained by
Executive; and provided, further, that to the extent permitted by Section 409A
of the Code and Sections 280G and 4999 of the Code, if a different reduction
procedure would be permitted without violating Section 409A of the Code or
losing the benefit of the reduction under Sections 280G and 4999 of the Code,
Executive may designate a different order of reduction.

5.4 Method of Determination. One or more determinations (each a “Tax
Determination”) as to whether any of the Parachute Payments will be subject to
the Excise Tax shall be made by the Accountant (with all costs related thereto
paid by the Company). For purposes of determining whether any of the Parachute
Payments will be subject to the Excise Tax. (i) all of the Parachute Payments
shall be treated as “parachute payments” (within the meaning of Section 280G of
the Code) unless and to the extent that in the written advice of the Accountant,
certain Payments should not constitute parachute payments, and (ii) all “excess
parachute payments” (within the meaning of Section 280G of the Code) shall be
treated as subject to the Excise Tax unless and only to the extent that the
Accountant advises the Company that such excess parachute payments are not
subject to the Excise Tax.

 

9



--------------------------------------------------------------------------------

6. Restrictive Covenants.

6.1 Non-Disclosure. At all times during the Employment Term and continuing at
all times after Executive’s Termination Date, and except as required by
applicable law, in a judicial or administrative proceeding, or in furtherance of
his duties during the Employment Term, Executive shall not disclose to anyone
outside of SunGard Data Systems Inc. and any of its subsidiaries or affiliates
(the “SunGard Group”), or use for the benefit of anyone other than the SunGard
Group, any confidential or proprietary information relating to business of the
SunGard Group, whether acquired by Executive before, during or, if the
information is received from shareholders or employees of the Company, or their
respective agents, within two years after termination of employment with the
Company. Executive acknowledges that the proprietary and confidential
information of the SunGard Group includes, by way of example: (a) the identity
of customers and prospects, their specific requirements, and the names,
addresses and telephone numbers of individual contacts; (b) prices, renewal
dates and other detailed terms of customer and supplier contracts and proposals;
(c) pricing policies, information about costs, profits and sales, methods of
delivering software and services, marketing and sales strategies, and software
and service development strategies; (d) source code, object code,
specifications, user manuals, technical manuals and other documentation for
software products; (e) screen designs, report designs and other designs,
concepts and visual expressions for software products; (f) employment and
payroll records; (g) forecasts, budgets, acquisition models and other non public
financial information; and (h) expansion plans, business or development plans,
management policies, information about possible acquisitions or divestitures,
potential new products, markets or market extensions, and other business and
acquisition strategies and policies. Proprietary and confidential information
shall not include any information that is (i) generally known to the industry or
the public other than as a result of Executive’s breach of this covenant or any
breach of other confidentiality obligations by third parties about which
Executive knew or should have known; (ii) made legitimately available to
Executive by a third party without breach of any confidentiality obligation
about which Executive knew or should have known; (iii) disclosed by Executive to
third parties during the Employment Term as he determines to be necessary or
appropriate in the course of his duties under this Agreement with such
safeguards as he in his good faith judgment determines necessary; or
(iv) required by law to be disclosed; provided that Executive shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and cooperate with any attempts by the SunGard Group to
obtain a protective order or similar treatment. The provisions of this
Section 6.1 shall survive any termination or expiration of this Agreement.

6.2 Works and Ideas. Executive shall promptly communicate to the Company, in
writing, all marketing strategies, product ideas, software designs and concepts,
software enhancement and improvement ideas, works of authorship, developments,
discoveries, trade secrets, improvements to trade secrets, other ideas and
inventions and any know-how related to any such items (collectively, “Works and
Ideas”) pertaining to the Company’s business in any material respect, whether or
not patentable or copyrightable, that are made, written, developed or conceived
by Executive, alone or with others, at any time (during or after business hours)
(a) while Executive is employed by the Company (including at any time prior to
the date of this Agreement) or (b) or during the six months after Executive’s
termination of employment for any reason. Executive acknowledges that all of
those Works and Ideas will be the exclusive property of the Company, and hereby
assigns and agrees to assign all of Executive’s right, title and interest in
those Works and Ideas to the Company. Works and Ideas shall not include general
industry knowledge, ideas of a general nature not specific to the Company and
general business experience. Executive shall sign all documents that the Company
reasonably requests to confirm its ownership of those Works and Ideas, and shall
reasonably cooperate with the Company, at the Company’s expense, to allow the
Company to take full advantage of those Works and Ideas. At the end of the
Employment Term, to the extent not already disclosed to the Board or other
senior executives of the Company, Executive agrees to promptly disclose any
Works and Ideas so that the Company may confirm its ownership.

 

10



--------------------------------------------------------------------------------

6.3 Non-Competition and Non-Solicitation. During the Employment Term and within
24 months after Executive’s termination of employment with the Company for any
reason, whether or not payments are being made under this Agreement, Executive
shall not, directly or indirectly, (a) anywhere in the world where the Company
renders services to clients, render any material services for any organization,
or engage in any business, that competes in any material respect with the
Company (a “Competing Business”), or (b) solicit or contact, for the purpose or
with the effect of competing or interfering with the Company (i) any customer or
acquisition target under contract with the Company at any time during the last
24 months of Executive’s employment with the Company, (ii) any prospective
customer or acquisition target that received or requested a proposal, offer or
letter of intent from the Company at any time during the last two years of
Executive’s employment with the Company, (iii) any affiliate of any such
customer or prospect, (iv) any of the individual contacts at customers or
acquisition targets established by Executive or others at the Company during the
period of Executive’s employment with the Company, or (v) any individual who is
an employee or independent contractor of the Company at the time of the
solicitation or contact or who was an employee or independent contractor of the
Company within three months before such time unless Executive receives prior
written permission from the Company. Notwithstanding the foregoing, nothing
herein shall prohibit Executive from (A) being a passive owner of not more than
one percent (1%) of the equity securities of a publicly traded corporation
engaged in a Competing Business; (B) providing for general advertising or
solicitation not specifically targeted at Company-related customers, employees
or independent contractors; (C) commencing employment with a subsidiary,
division or unit of any entity that engages in a Competing Business so long as
Executive and such subsidiary, division or unit do not, directly or indirectly,
engage in a Competing Business, as determined by the Board in good faith on a
timely basis, after Executive has notified the Company in writing of his
commencing, or intention to commence, employment with such subsidiary, division
or unit; or (D) serving as a reference, upon request, for any employee or
independent contractor of the Company. Notwithstanding the foregoing, if a
Change of Control occurs and Executive’s employment is terminated for any reason
within one year thereafter, this Section 6.3 shall apply only to a Competing
Business in effect immediately prior to such Change of Control.

7. Equitable Relief.

7.1 Executive acknowledges and agrees that the restrictions contained in
Section 6 are reasonable and necessary to protect and preserve the legitimate
interests, properties, goodwill and business of the Company or the SunGard
Group, as applicable, that the Company would not have entered into this
Agreement in the absence of such restrictions and that irreparable injury will
be suffered by the Company or the SunGard Group, as applicable, should Executive
breach any of the provisions of that Section. Executive represents and
acknowledges that (i) Executive has been advised by the Company to consult
Executive’s own legal counsel in respect of this Agreement, and (ii) Executive
has had full opportunity, prior to execution of this Agreement, to review
thoroughly this Agreement with Executive’s counsel.

7.2 Executive further acknowledges and agrees that a breach of any of the
restrictions in Section 6 cannot be adequately compensated by monetary damages.
Executive agrees that the SunGard Group or the Company, as applicable, shall be
entitled to preliminary and permanent injunctive relief, without the necessity
of proving actual damages, which rights shall be cumulative and in addition to
any other rights or remedies to which the SunGard Group or the Company may be
entitled. In the event that any of the provisions of Section 6 should ever be
adjudicated to exceed the time, geographic, service, or other limitations
permitted by applicable law in any jurisdiction, it is the intention of the
parties that the provision shall be amended to the extent of the maximum time,
geographic, service, or other limitations permitted by applicable law, that such
amendment shall apply only within the jurisdiction of the court that made such
adjudication and that the provision otherwise be enforced to the maximum extent
permitted by law.

 

11



--------------------------------------------------------------------------------

7.3 Notwithstanding anything in this Agreement to the contrary, if Executive
materially breaches any of Executive’s obligations under Section 6 and, to the
extent the violation is curable as determined in good faith by the Board,
Executive does not cure such material breach within 10 business days of the
receipt of written notice from the Company of such breach (including the alleged
details thereof), the Company shall thereafter be obligated only for Accrued
Amounts, and all other payments under Section 2 that have not been made will not
be made and the Company has the right to recoup amounts already paid under
Section 2 in accordance with Section 18 of this Agreement as if they were
Recoupment Amounts.

7.4 The parties irrevocably and unconditionally (i) agrees that any suit, action
or other legal proceeding arising out of Section 6, including without
limitation, any action commenced by the SunGard Group or the Company, as
applicable, for preliminary and permanent injunctive relief and other equitable
relief, may be brought in a United States District Court for the Southern
District of New York, or if such court does not have jurisdiction or will not
accept jurisdiction, in any court of general jurisdiction in New York City, New
York, (ii) consents to the non-exclusive jurisdiction of any such court in any
such suit, action or proceeding, and (iii) waives any objection which the party
may have to the laying of venue of any such suit, action or proceeding in any
such court.

8. Dispute Resolution. In the event of any dispute relating to Executive’s
employment, the termination thereof, or this Agreement, other than a dispute in
which the primary relief sought is an equitable remedy such as an injunction,
the parties shall be required to have the dispute, controversy or claim settled
by alternative dispute resolution conducted by JAMS (or, if JAMS is not
available, another mutually agreeable alternative dispute resolution
organization), in New York City, New York. Any award entered by JAMS (or such
other organization) shall be final, binding and nonappealable, and judgment may
be entered thereon by either party in accordance with applicable law in any
court of competent jurisdiction. This Section 8 shall be specifically
enforceable. JAMS (or such other organization) shall have no authority to modify
any provision of this Agreement. In the event of a dispute, each party shall be
responsible for its own expenses (including attorneys’ fees) relating to the
conduct of the arbitration, and the parties shall share equally the fees of
JAMS, except to the extent Section 24 of this Agreement applies. THE PARTIES
IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY AS TO ALL CLAIMS HEREUNDER.

9. Non-Exclusivity of Rights; Resignation from Boards.

9.1 Nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in or rights under any benefit, bonus, incentive or other
plan or program provided by the Company and for which Executive may qualify;
provided, however, that if Executive becomes entitled to and receives the
payments described in Section 2.2(a) of this Agreement, Executive hereby waives
Executive’s right to receive payments under any severance plan or similar
program applicable to employees of the Company.

9.2 If Executive’s employment with the Company terminates for any reason,
Executive shall immediately resign from all boards of directors of the Company,
any Affiliates and any other entities for which Executive serves as a
representative of the Company.

10. Indemnification; Liability Insurance. The Company shall indemnify and hold
Executive harmless to the fullest extent permitted by the laws of the Company’s
state of incorporation in effect at the time against and in respect of any and
all actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including advancement of reasonable attorney’s fees), losses, and damages
resulting from Executive’s good faith performance of Executive’s duties and
obligations with the Company. Executive will be entitled to be covered, both
during and, while potential liability exists, by any insurance

 

12



--------------------------------------------------------------------------------

policies the Company may elect to maintain generally for the benefit of officers
and directors of the Company against all costs, charges and expenses incurred in
connection with any action, suit or proceeding to which Executive may be made a
party by reason of being an officer or director of the Company in the same
amount and to the same extent as the Company covers its other officers and
directors. These obligations shall survive the termination of Executive’s
employment with the Company.

11. Survivorship. The respective rights and obligations of the parties under
this Agreement (including, without limitation, Sections 2, 5, 6, 7, 8, 10, 14,
15, 17, 18 and 21) shall survive any termination of Executive’s employment to
the extent necessary to the intended preservation of such rights and
obligations.

12. No Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise, and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

13. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

SunGard Data Systems Inc.

680 East Swedesford Road

Wayne, PA 19087

Attention: General Counsel

If to Executive, to:

Russell P. Fradin

At the address shown

on the records of the Company

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

14. Contents of Agreement; Amendment and Assignment.

14.1 This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof and supersedes any and all
documents otherwise relating the subject matter hereof, and cannot be changed,
modified, extended or terminated except upon written amendment approved by the
Board and executed on behalf of the Company by a duly authorized officer of the
Company, and by Executive and the other parties to this Agreement.

14.2 All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by Executive. The Company may only assign this Agreement to a
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such

 

13



--------------------------------------------------------------------------------

successor to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company and any successor to its business and/or assets, which
assumes and agrees to perform the duties and obligations of the Company under
this Agreement by operation of law or otherwise.

15. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

16. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

17. Reasonable Cooperation. At the Company’s request, Executive agrees, to the
extent permitted by law, to reasonably assist, consult with, and cooperate with
the Company and its affiliates and representatives in any litigation,
investigation, administrative procedures, or legal proceedings or inquiries that
involve the Company or its affiliates or representatives, either now existing or
which may hereafter be instituted by or against the Company, its affiliates or
representatives (except an action, if any, brought by the Company or its agents
against Executive or brought by Executive against the Company or its affiliates)
with regard to mattes in which Executive has knowledge as a result of his
employment with the Company, including but not limited to, appearing upon the
Company’s reasonable request as a witness and/or consultant in connection with
any litigation, investigation, administrative procedures, or legal proceedings
or inquiries; provided, that the Company agrees, to the extent permitted by
applicable law, to reimburse Executive for the reasonable out-of-pocket expenses
incurred by Executive in connection with his cooperation pursuant to this
Section 17. The Company will use its reasonable business efforts, whenever
possible, to provide Executive with reasonable advance notice of its need for
assistance and will attempt to coordinate with Executive the time and place at
which such assistance is provided to minimize the impact of such assistance on
any other material and pre-scheduled business commitment that Executive may
have.

18. Clawback; Recoupment. Executive agrees that Executive will be subject to any
compensation clawback, recoupment and anti-hedging policies that may be
applicable to Executive as an executive of the Company, as in effect from time
to time and as approved by the Board or the Compensation Committee, except that
no such policy will apply to Executive with respect to (a) the Company’s
consolidated financial statements for any quarterly period beginning prior to
the Effective Date or (b) other than as provided in Section 7.3 hereof, with
regard to restrictive covenants or other limitations on post-employment
activities. In the event that there is no such policy and subject to the
exception in the immediately preceding sentence, in the event of a restatement
of the Company’s consolidated financial statements (beginning with the financial
statements for the first full quarterly period ending after the Effective Date),
subject to the Board’s good faith determination that recoupment from Executive
is appropriate and justified based on the facts, the Board shall have the right
to take appropriate action to recoup from Executive any portion of any Incentive
Bonus received by Executive

 

14



--------------------------------------------------------------------------------

(net of any federal, state, local or other taxes that Executive has paid on such
annual bonus if such repayment does not occur in the same taxable year as the
original bonus payment; otherwise on a gross basis), with respect to the period
for which such financial statements are or will be restated (“Recoupment
Amount”). In the event the Company and its Affiliates are entitled to, and seek,
recoupment under this Section 18, Executive shall promptly reimburse the
Recoupment Amount to which the Company is entitled to recoup hereunder. Any
recoupment with regard to any equity shall be set forth in the applicable equity
grant documents. The rights contained in this Section 18 shall be in addition
to, and shall not limit, any other rights or remedies that the Company may have
under law or in equity.

19. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

20. Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

21. Withholding Taxes. All payments under this Agreement shall be made subject
to applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as specifically provided otherwise in this Agreement, Executive shall be
responsible for all taxes applicable to amounts payable under this Agreement.

22. Section 409A of the Code.

(a) This Agreement is intended to comply with, or be exempt from, Section 409A
of the Code and its corresponding regulations, to the extent applicable, and
will be operated in a manner that complies with Section 409A of the Code.
Notwithstanding anything in this Agreement to the contrary, payments may only be
made under this Agreement upon an event and in a manner permitted by
Section 409A of the Code, to the extent applicable. As used in the Agreement
with respect to payment of any amounts that are nonqualified deferred
compensation subject to Section 409A of the Code, the term “termination of
employment” shall mean Executive’s separation from service with the Company
within the meaning of Section 409A of the Code and the regulations promulgated
thereunder. In no event may Executive, directly or indirectly, designate the
calendar year of a payment. For purposes of Section 409A of the Code, the right
to a series of payments under the Agreement shall be treated as a right to a
series of separate payments.

(b) Notwithstanding anything in this Agreement to the contrary, if the stock of
the Company becomes publicly traded, if Executive is considered a “specified
employee” under Section 409A of the Code and if payment of any amounts under
this Agreement is required to be delayed for a period of six months after
separation from service in order to avoid taxation under Section 409A of the
Code, payment of such amounts shall be delayed as required by Section 409A of
the Code, and the accumulated amounts shall be paid in a lump sum payment within
five business days after the end of the six-month period. If Executive dies
during the postponement period prior to the payment of benefits, the amounts
withheld on account of Section 409A of the Code shall be paid to the personal
representative of Executive’s estate within 60 days after the date of
Executive’s death.

 

15



--------------------------------------------------------------------------------

(c) With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, Executive, as specified under this Agreement: (1) the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in one taxable year shall not affect the expenses eligible for reimbursement or
the amount of in-kind benefits provided in any other taxable year, except for
any medical reimbursement arrangement providing for the reimbursement of
expenses referred to in Section 105(b) of the Code; (2) the reimbursement of an
eligible expense shall be made no later than the end of the year after the year
in which such expense was incurred; and (3) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

23. Section 162(m) of the Code. Executive agrees that if the stock of the
Company becomes publicly traded, Executive and the Company will reasonably
cooperate to attempt to agree to conform the provisions of this Agreement that
the Company deems reasonably necessary to allow performance-based compensation
to qualify for the “qualified performance-based compensation” exception to
section 162(m) of the Code without material loss to Executive.

24. Attorneys’ Fees. The Company shall pay for Executive’s reasonable attorney
fees incurred in connection with the review, negotiation and documentation of
his employment by the Company, including the review, negotiation and
documentation of this Agreement and the attachments hereto, up to a maximum of
$62,500. The Company shall pay, to the fullest extent permitted by law, all
legal fees and expenses which Executive may reasonably incur as a result of any
contest by Executive of any termination of employment, or obtaining, enforcing
or defending rights or benefits under this Agreement or any guarantee of
performance hereof (including as a result of any contest by Executive about the
amount of any payment pursuant to this Agreement), or under the Release;
provided that Executive’s position was reasonable and in good faith and
Executive substantially prevails on at least one substantive legal claim.

25. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of New York without giving effect to any conflict of laws
provisions.

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the Effective Date.

 

    SUNGARD DATA SYSTEMS INC. Date: 5-13-11     By:        /s/ Robert F. Woods  
    Name:   Robert F. Woods       Title:  

Senior Vice President-Finance &

Chief Financial Officer

       

 

   

SUNGARD CAPITAL CORP.

Date: 5-13-11     By:        /s/ Robert F. Woods       Name:   Robert F. Woods  
    Title:  

Executive Vice President &

Chief Financial Officer

 

    SUNGARD CAPITAL CORP. II Date: 5-13-11     By:        /s/ Robert F. Woods  
    Name:   Robert F. Woods       Title:  

Executive Vice President &

Chief Financial Officer

 

Date: 5-13-11           /s/ Russell Fradin       Executive

 

17



--------------------------------------------------------------------------------

Execution Version

EXHIBIT A

 

      Name: Russell P. Fradin       Number of Stock Units: 307,000       Date of
Grant: May 31, 2011

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II

MANAGEMENT TIME-BASED RESTRICTED STOCK UNIT AGREEMENT

THIS AWARD AND ANY SECURITIES ISSUED UPON THE PAYMENT OF THIS

RESTRICTED STOCK UNIT AWARD ARE SUBJECT TO RESTRICTIONS ON VOTING

AND TRANSFER AND REQUIREMENTS OF SALE AND OTHER PROVISIONS AS SET

FORTH IN THE STOCKHOLDERS AGREEMENT AMONG SUNGARD CAPITAL CORP.,

SUNGARD CAPITAL CORP. II, SUNGARD HOLDING CORP., SOLAR CAPITAL CORP.

AND CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD

CAPITAL CORP. II, DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO

TIME, THE “STOCKHOLDERS AGREEMENT”).

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II STRONGLY

ENCOURAGE YOU TO SEEK THE ADVICE OF YOUR OWN LEGAL AND FINANCIAL

ADVISORS WITH RESPECT TO YOUR AWARD AND ITS TAX CONSEQUENCES.

This agreement (the “Agreement”) evidences Restricted Stock Units granted by
SunGard Capital Corp., a Delaware corporation (the “Company”), and SunGard
Capital Corp. II, a Delaware corporation (“Lowerco” and together with the
Company, the “Companies”), to the undersigned (the “Grantee”), pursuant to, and
subject to the terms of, the SunGard 2005 Management Incentive Plan (as amended
from time to time, the “Plan”) which is incorporated herein by reference and of
which the Grantee hereby acknowledges receipt.

1. Grant of Restricted Stock Units. The Company and Lowerco (as applicable)
grant to the Grantee, as of the above Date of Grant, Restricted Stock Units for
the number of Stock Units stated above (the “Stock Units”), on the terms
provided herein and in the Plan. The Stock Units represent a conditional right
to receive Units (as defined below) consisting of Class A Common shares, Class L
Common shares and Lowerco Preferred shares (the “Shares”). The Stock Units
evidenced by this Agreement are granted to the Grantee in an Employment capacity
as an Employee.

2. Stock Unit Account. The Company shall establish and maintain a Stock Unit
account (the “Account”) as a bookkeeping account on its records for the Grantee
and shall record in the Account the number of Stock Units awarded to the
Grantee. No Shares shall be issued to the Grantee at the time the Award is made,
and the Grantee shall not be, nor have any of the rights or privileges of, a
stockholder of the Companies with respect to any Stock Units recorded in the
Account or amounts credited to the Account pursuant to Section 8. The Grantee
shall not have any interest in any fund or specific

 

18



--------------------------------------------------------------------------------

assets of the Companies by reason of this Award or the Account established for
the Grantee.

3. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
terms “Change of Control” and “Disability” shall have the same meaning as set
forth in the Stockholders Agreement and without regard to any subsequent
amendment thereof. The term “Good Reason” shall have the same meaning as set
forth in the Grantee’s employment agreement with SunGard Data Systems Inc.,
dated May 31, 2011, as it may be amended from time to time (the “Employment
Agreement”). The following terms shall have the following meanings:

 

  (a) “Adjustment Event” means (i) a cash distribution with respect to Shares
paid to all or substantially all holders of Shares, other than cash dividends in
respect of Shares declared by the Board as part of a regular dividend payment
practice or stated cash dividend policy of the Company following an IPO, or
(ii) a substantially pro rata redemption or substantially pro rata repurchase
(in each case, as applicable, by the Company, Lowerco or any of their
subsidiaries) of all or part of any class of Shares;

 

  (b) “Date of Termination” means the date that the termination of the Grantee’s
Employment with Employer is effective on account of the Grantee’s death, the
Grantee’s Disability, termination by Employer for Cause or without Cause, or by
the Grantee with or without Good Reason, as the case may be;

 

  (c) “Employer” means the Company or, as the case may be, its Affiliate with
whom the Grantee has entered into an Employment relationship;

 

  (d) “Restrictive Covenant” means any of the restrictive covenants set forth in
the Employment Agreement, or any of Executive’s obligations under a release of
claims in favor of the Company, if any; and

 

  (e) “Unit” means an undivided interest in 1.3 Class A shares, 0.1444 Class L
shares and 0.05 Lowerco Preferred shares, determined at the Date of Grant, as it
may be adjusted as provided herein.

As used herein with respect to the Stock Units, the term “vest” means that the
restrictions on the right to receive payment pursuant to the Stock Units lapse
in whole or in specified part.

4. Vesting of Stock Units. The Stock Units shall be subject to forfeiture until
the Stock Units vest. The Stock Units shall vest, in accordance with Schedule A,
based on the Grantee’s continued Employment; provided, however, that:

 

  (a) upon a Change of Control or an In Contemplation Termination, the Stock
Units shall become fully vested;

 

  (b)

if the Grantee’s Employment terminates prior to a Change of Control as a result
of (i) termination of the Grantee by Employer without Cause, (ii) resignation by
the

 

19



--------------------------------------------------------------------------------

  Grantee with or without Good Reason or (iii) the Grantee’s Disability or
death, then the Stock Units shall immediately stop vesting, and any unvested
Stock Units shall be forfeited as of the Date of Termination; and

 

  (c) if the Grantee’s Employment terminates as a result of termination by
Employer for Cause, then all Stock Units will be immediately forfeited by the
Grantee and terminate as of the Date of Termination.

5. Payment of Stock Units. The Grantee’s then vested Stock Units shall be paid
in Shares upon the first to occur of (i) a Change of Control that meets the
requirements of a “change in control event” under Section 409A of the Code or
(ii) the date that is three years after the Date of Grant. If a Change of
Control occurs before the Stock Units are fully vested, any Stock Units that
subsequently vest shall be paid upon the first to occur of (i) a Change of
Control that meets the requirements of a “change in control event” under
Section 409A of the Code if an In Contemplation Termination has occurred or
(iii) the date that is three years after the Date of Grant. Notwithstanding the
foregoing, a distribution of Shares under this Agreement upon separation from
service shall only be made upon the Grantee’s “separation from service” within
the meaning of Section 409A of the Code, and all distributions shall be made at
a time and in a manner consistent with Section 409A. When the vested Stock Units
become payable, the Companies will issue to the Grantee Shares representing the
Units underlying the vested Stock Units, subject to satisfaction of the
Grantee’s tax withholding obligations as described below, within 30 business
days after the payment event.

6. Certain Calls and Puts. The Stock Units granted hereunder and the related
Shares are subject to the call and put rights contained in Section 6 of the
Stockholders Agreement, except that such put rights shall be granted only if and
to the extent permitted by the Code (including Section 409A thereof); provided,
however, that the call rights contained in Section 6 of the Stockholders
Agreement shall not apply in the event of a termination resulting from
Disability or death.

7. Share Restrictions, etc. Except as expressly provided herein, the Grantee’s
rights hereunder and with respect to Shares received upon payment in accordance
with Section 5 herein are subject to the restrictions and other provisions
contained in the Stockholders Agreement.

8. Distributions, Redemptions, etc.

 

  (a) Upon the occurrence of an Adjustment Event, there shall be credited to the
Account an amount equal to the product of (i) the per-Share amount paid with
respect to Shares underlying the Stock Unit in connection with the Adjustment
Event, multiplied by (ii) the number of Shares of the class of stock affected by
the Adjustment Event that are included in each Unit immediately prior to the
Adjustment Event, multiplied by (iii) the number of Units underlying the
Grantee’s Stock Units pursuant to this Award.

 

20



--------------------------------------------------------------------------------

  (b) If any other cash dividend or distribution is paid with respect to Shares
underlying the Stock Units, there shall be credited to the Account an amount
equal to the product of (i) the per-Share amount paid with respect to Shares
underlying the Stock Units, multiplied by (ii) the number of Shares of the
applicable class of stock that are included in each Unit, multiplied by
(iii) the number of Units underlying the Grantee’s Stock Units pursuant to this
Award.

 

  (c) The amount credited to the Account pursuant to this Section 8 with respect
to Stock Units is referred to as the “Bonus Value.” The Bonus Value shall vest
on the same terms as the Stock Units to which it relates, as set forth in this
Agreement, and the vested Bonus Value shall be paid to the Grantee at the same
time as the vested Stock Units are paid pursuant to Section 5 herein, consistent
with Section 409A of the Code.

 

  (d) In the case of a redemption or repurchase of Shares, the number of Shares
of the class of stock redeemed or repurchased that are subject to outstanding
Stock Units will be automatically reduced by an amount proportionate to the
percentage reduction in outstanding Shares of the affected class resulting from
the redemption or repurchase. The Grantee shall be entitled to receive any
information reasonably requested regarding the composition of a Unit, as
adjusted in accordance with this Section 8.

9. Forfeiture. Upon delivery of Shares pursuant to the Stock Units, the Grantee
shall certify on a form acceptable to the Committee that the Grantee is in
compliance with the Restrictive Covenants and the Employment Agreement. If the
Grantee materially breaches any of the Restrictive Covenants or any of the
Grantee’s other obligations under the Employment Agreement prior to the delivery
of Shares pursuant to the Stock Units, the Committee may cancel any unpaid Stock
Units, provided that, to the extent the violation is curable as determined in
good faith by the Board, Grantee does not cure such material breach within 10
business days of the receipt of written notice from the Company of such breach
(including the alleged details thereof). The Company shall also have the
following (and only the following) additional remedies:

 

  (a) During the six months after any delivery of Shares pursuant to the Stock
Units, such delivery may be rescinded at the Company’s option if the Grantee
fails to comply in any material respect with the terms of the Restrictive
Covenants or of the Employment Agreement except that if the failure is curable,
as determined in good faith by the Board, only if the Grantee fails to cure such
material breach in accordance with the procedure set forth above. The Company
shall notify the Grantee in writing of any such rescission within six months and
15 days after such delivery. Within ten days after receiving such a notice from
the Company, the Grantee shall remit or deliver to the Company (i) the amount of
any gain realized upon the sale of any Shares, (ii) any consideration received
upon the exchange of any Shares (or to the extent that such consideration was
not received in the form of cash, the cash equivalent thereof valued at the time
of the exchange), and (iii) the number of Shares received in connection with the
rescinded delivery.

 

21



--------------------------------------------------------------------------------

  (b) The Company shall have the right to offset, against any Shares and any
cash amounts due to the Grantee under or by reason of the Grantee’s holding the
Stock Units, any amounts to which the Company is entitled as a result of the
Grantee’s material breach of the terms of the Restrictive Covenants or of the
Employment Agreement and failure to cure such material breach as provided above;
provided, however, that no offset shall accelerate or defer the distribution
date of amounts payable under this Agreement in violation of Section 409A of the
Code, and any offset in violation of Section 409A shall be null and void.
Accordingly, the Grantee acknowledges that (i) the Company may withhold delivery
of Shares, (ii) the Company may place the proceeds of any sale or other
disposition of Shares in an escrow account of the Company’s choosing pending
resolution of any dispute with the Company, and (iii) the Company has no
liability for any attendant market risk caused by any such withholding, or
escrow, subject, however, to compliance with the requirements of Section 409A of
the Code.

The Grantee acknowledges and agrees that the calculation of damages from a
breach of any of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or of any duty to the Company or any of its
Affiliates would be difficult to calculate accurately and that the right to
offset or other remedy provided for herein is reasonable and not a penalty. The
Grantee further agrees not to challenge the reasonableness of such provisions
even where the Company rescinds, delays, withholds or escrows Shares or proceeds
or uses those Shares or proceeds as a setoff.

10. Legends, etc. Shares issued upon the lapse of any restrictions on the Stock
Units shall bear such legends as may be required or provided for under the terms
of the Stockholders Agreement.

11. Transfer of Stock Units. The Stock Units may only be transferred by the laws
of descent and distribution, or to a legal representative in the event of the
Grantee’s incapacity.

12. Withholding. The payment of the Shares and other amounts in accordance with
this Agreement will give rise to “wages” or other compensation income subject to
withholding. The Grantee expressly acknowledges and agrees that the Grantee’s
rights hereunder, including the right to be issued Shares in accordance with
Section 5 herein and cash paid in accordance with Section 8 hereof, are subject
to the Grantee promptly paying to the Companies in cash or by Share withholding
as described below (or by such other means as may be acceptable to the
Administrator in its discretion) all taxes required to be withheld. The Grantee
also authorizes the Companies and their subsidiaries to withhold such amount
from any amounts otherwise owed to the Grantee. Unless the Grantee elects
otherwise in a time and manner specified by the Company, any tax withholding
obligation with respect to the payment of Shares shall be satisfied by having
Shares withheld up equal to (but rounded down if it would create an excess) the
minimum applicable withholding tax rate for federal (including FICA), state and
local tax liabilities. Notwithstanding the foregoing sentence, such withholding
of Shares to pay the Grantee’s tax withholding obligations as described in the
foregoing sentence shall be

 

22



--------------------------------------------------------------------------------

automatic (and not elective) at any time following the Open Public Market Date
(as defined in the Employment Agreement).

13. Grant Subject to Plan Provisions. This Award is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The Award and payment of the
Stock Units are subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Administrator in
accordance with the provisions of the Plan, including, but not limited to,
provisions pertaining to (i) the registration, qualification or listing of the
shares issued under the Plan, (ii) changes in capitalization and (iii) other
requirements of applicable law. The Administrator shall have the authority to
interpret and construe the Stock Units pursuant to the terms of the Plan, and
its decisions shall be conclusive as to any questions arising hereunder. This
Award is subject to the dispute resolution provisions of Sections 7 and 8 of the
Employment Agreement.

14. Effect on Employment. Neither the grant of the Stock Units, nor the issuance
of Shares or other payments in accordance with this Agreement, shall give the
Grantee any right to be retained in the employ of the Company, Lowerco or any of
their Affiliates, affect the right of the Company, Lowerco or any of their
Affiliates to discharge or discipline the Grantee at any time, or affect any
right of the Grantee to terminate his or her Employment at any time.

15. Delay in Payments for Specified Employees. Notwithstanding anything in this
Agreement to the contrary, if the Grantee is a “specified employee” of a
publicly traded corporation under Section 409A of the Code at the time of
separation from service and if payment of any amount under this Agreement is
required to be delayed for a period of six months after the separation from
service pursuant to Section 409A of the Code, payment of such amount shall be
delayed as required by Section 409A of the Code, and the accumulated postponed
amount shall be paid in a lump sum payment within 10 days after the end of the
six-month period. If the Grantee dies during the postponement period prior to
the payment of postponed amount, the accumulated postponed amount shall be paid
to the personal representative of the Grantee’s estate within 60 days after the
date of the Grantee’s death.

16. Section 409A. It is intended that the Stock Units awarded hereunder shall
comply with the requirements of Section 409A of the Code (and any regulations
and guidelines issued thereunder), and this Agreement shall be interpreted on a
basis consistent with such intent. Payments shall only be made on an event and
in a manner permitted by Section 409A of the Code. Each payment under this
Agreement is considered a separate payment for purposes of Section 409A of the
Code. As provided under Section 409A, if calculation of the amount of a payment
is not administratively practicable due to events beyond the control of the
Grantee, the payment will be treated as made upon the date specified hereunder
if the payment is made during the first calendar year in which calculation of
the amount of the payment is administratively practicable. This Agreement may be
amended without the consent of the Grantee in any respect deemed by the
Committee to be necessary in order to preserve compliance with Section 409A of
the Code.

 

23



--------------------------------------------------------------------------------

17. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

18. Amendment. In addition to the authority to make adjustments pursuant to
Section 7(b) of the Plan, the Administrator may modify the terms of the Award as
the Administrator deems appropriate, in good faith, to take account of a change
in circumstances occasioned by a stock dividend or other similar distribution
(whether in the form of stock, other securities or other property), stock split
or combination of shares (including a reverse stock split), recapitalization,
conversion, reorganization, consolidation, split-up, spin-off, combination,
merger, exchange of stock, redemption or repurchase of all or part of the shares
of any class of stock or any change in the capital structure of the Company or
an Affiliate or other transaction or event.

[SIGNATURE PAGE FOLLOWS]

 

24



--------------------------------------------------------------------------------

By acceptance of the Stock Units, the undersigned agrees hereby to become a
party to, and be bound by the terms of, the Stockholders Agreement as a
“Manager” as defined therein.

Executed as of the Date of Grant.

 

SunGard Capital Corp. and     SUNGARD CAPITAL CORP. SunGard Capital Corp. II    
SUNGARD CAPITAL CORP. II       By:             

Grantee

I ACKNOWLEDGE THAT I HAVE RECEIVED A COPY OF THIS AGREEMENT AND CERTAIN RELATED
INFORMATION, AND THAT I HAVE READ AND UNDERSTOOD THESE DOCUMENTS. I ACCEPT AND
AGREE TO ALL OF THE PROVISIONS OF THIS AGREEMENT.

 

   Russell P. Fradin

 

25



--------------------------------------------------------------------------------

Schedule A

Vesting Schedule

33 1/3% of the Stock Units shall vest on each of the first three anniversaries
of the Date of Grant.

 

26



--------------------------------------------------------------------------------

EXHIBIT B

PERFORMANCE-BASED OPTIONS

 

  •  

600,000 options will vest on a performance basis as to 20% on each of the first
five anniversaries of the Effective Date.

 

  •  

The performance triggers will be based on minimum and maximum thresholds for the
Company.

 

  •  

There will be a look-back mechanism where out-performance in any year can be
carried back to vest previously forfeited options based on the achievement of
cumulative EBITA.

 

  •  

The minimum and maximum thresholds will be based on *** and ***, respectively,
compounded annual EBITA growth from 2010A – 2015E. The thresholds are subject to
adjustment for any acquisitions per the Company’s methodology.

 

  •  

At the minimum threshold, Executive will vest 80,000 options in any given year.

 

  •  

At the maximum threshold, Executive will vest 120,000 options in any given year.

 

  •  

For performance above the minimum threshold and below the maximum threshold,
Executive will vest on a linear basis between the 80,000 and 120,000 options.

 

  •  

The performance thresholds will require establishing a baseline EBITA for the
Company.

 

  •  

The first performance vesting period will cover the period from the Effective
Date through the year ending December 31, 2011.

 

  •  

While the performance triggers are based on calendar year performance, Executive
must remain with the Company through the anniversary of his Effective Date in
order to vest in the prior calendar year.

 

  •  

For example, if Executive starts in May 2011, he must remain with the Company
through May 2012 in order to vest into his 2011 performance-based options.

 

  •  

The maximum and minimum thresholds assume that the Company *** includes ***. If
*** no longer part of the Company, the growth hurdles for the minimum and
maximum vesting thresholds will change to:

 

  •  

Excluding ***: minimum and maximum threshold based on *** and ***, respectively,
compounded annual EBITA growth from 2010A – 2015E

 

  •  

Excluding ***: minimum and maximum threshold based on *** and ***, respectively,
compounded annual EBITA growth from 2010A – 2015E

 

  •  

Excluding ***: minimum and maximum threshold based on *** and ***, respectively,
compounded annual EBITA growth from 2010A – 2015E

 

27



--------------------------------------------------------------------------------

EXHIBIT C

EXECUTIVE RELEASE TO BE PROVIDED TO THE COMPANY

Separation of Employment Agreement and General Release

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this          day of                 ,             , by and between
Russell P. Fradin (“Executive”) and SunGard Data Systems Inc.
                         (the “Company”).

WHEREAS, Executive is employed by the Company as                     ;

WHEREAS, Executive and the Company entered into an Employment Agreement, dated
                , 2011, (the “Employment Agreement”) which provides for certain
benefits in the event that Executive’s employment is terminated on account of a
reason set forth in the Employment Agreement;

WHEREAS, Executive’s employment with the Company will terminate effective
                         (the “Termination Date”); and

WHEREAS, in connection with the termination of Executive’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.

NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:

1. Executive, for and in consideration of the commitments of the Company as set
forth in paragraph 6 of this Agreement, and intending to be legally bound, does
hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its stockholders,
affiliates, subsidiaries and parents, and in such capacities, their respective
officers, directors, investors, employees, and agents, and their respective
successors and assigns, heirs, executors, and administrators (collectively,
“Releasees”) from all causes of action, suits, debts, claims and demands
whatsoever in law or in equity, which Executive ever had, now has, or hereafter
may have, whether known or unknown, or which Executive’s heirs, executors, or
administrators may have, by reason of any matter, cause or thing whatsoever,
from the beginning of time to the date of this Agreement, to the extent arising
from or relating in any way to Executive’s employment relationship with the
Company, the terms and conditions of that employment relationship, or the
termination of that employment relationship, including, but not limited to, any
claims arising under the Age Discrimination in Employment Act (“ADEA”), the
Older Workers Benefit Protection Act (“OWBPA”), Title VII of The Civil Rights
Act of 1964, the Americans with Disabilities Act, the Family and Medical Leave
Act of 1993, the Employee Retirement Income Security Act of 1974, as amended,
any applicable state fair employment practice laws, and any other claims under
any federal, state or local common law, statutory, or regulatory provision, now
or hereafter recognized, and any claims for attorneys’ fees and costs; provided,
however, the foregoing shall in no event apply to (i) enforcement by Executive
of Executive’s rights under this Agreement or the Employment Agreement,
(ii) Executive’s rights as a stockholder in the Company or any of its
affiliates, (iii) Executive’s rights to indemnifications and liability insurance
under the Employment Agreement or any separate contract or insurance policy,
(iv) Executive’s right to seek unemployment insurance benefits, (v) Executive’s
right to seek workers’ compensation benefits, (vi) Executive’s rights under any
outstanding equity awards granted to Executive during his employment with the
Company, (v) Executive’s rights to any accrued, vested benefits under any
Company employee benefit or pension plan or (vi) any claims that, as a matter of
applicable law, are not waivable. This Agreement is effective without regard to
the legal nature of the claims raised and

 



--------------------------------------------------------------------------------

without regard to whether any such claims are based upon tort, equity, implied
or express contract or discrimination of any sort.

2. Executive specifically releases the Releasees from any claims that Executive
might have under the ADEA and any rights under the OWBPA; provided however,
Executive is not waiving or releasing any rights Executive may have to challenge
the knowing and voluntary nature of the release of ADEA claims pursuant to the
OWBPA. Nothing in this Agreement shall be construed to prohibit Executive from
filing a charge with or participating in any investigation or proceeding
conducted by the EEOC or a comparable state or local agency. Notwithstanding the
foregoing, Executive agrees to waive his right to recovery monetary damages in
any charge, complaint or lawsuit filed by Executive or by anyone else on his
behalf.

3. In consideration of Executive’s agreement to comply with the covenants
described in Section 5 of the Employment Agreement, the Company agrees as set
forth in paragraph 6 herein.

4. Executive further agrees and recognizes that Executive has permanently and
irrevocably severed Executive’s employment relationship with the Company, that
Executive shall not seek employment with the Company or any affiliated entity at
any time in the future, and that neither the Company nor any affiliate has any
obligation to employ Executive in the future.

5. Executive covenants and agrees that he will not, nor induce others to,
disparage the Company, and SunGard Capital Corp. and SunGard Capital Corp. II
(collectively, “Capital”), their respective past and present officers,
directors, employees or products and none of the Company or Capital, formally,
nor the Company’s and Capital’s board of directors and their respective senior
executive officers will induce others to, disparage Executive. Nothing herein
shall prohibit Executive or any of the aforesaid persons or entities (the
“Involved Group”) from (a) disclosing that Executive is no longer employed by
the Company, (b) responding truthfully to any governmental investigation, legal
process or inquiry related thereto, (c) making traditional competitive
statements in the course of promoting a competing business, so long as any
statements described in this clause (c) do not intentionally disparage, defame,
or otherwise damage or assail the reputation, integrity or professionalism of
the other and, for Executive, are not based on confidential information obtained
during the course of Executive’s employment with the Company or (d) good faith
rebuttal of the Involved Group members untrue or misleading statement. For
purposes of this Agreement, the term “disparage” means any statements, whether
orally, in writing or through any medium (including, but not limited to, the
press or other media, computer networks or bulletin boards, or any other form of
communication), that intentionally disparage, defame, or otherwise damage or
assail the reputation, integrity or professionalism of the other party.

6. In consideration for Executive’s agreement as set forth herein, the Company
agrees to pay and provide Executive with the severance benefits described in
Section 2.2 of Executive’s Employment Agreement. Executive agrees that he is not
entitled to any severance payments beyond that expressly provided in the
Employment Agreement or excepted herein.

7. Executive understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to Executive in consideration for
Executive’s acceptance and execution of, and in reliance upon Executive’s
representations in, this Agreement. Executive acknowledges that if Executive had
not executed this Agreement containing a release of all claims against the
Company and the Releasees, Executive would only have been entitled to the
payments provided in the Company’s standard severance pay plan for employees.

 

29



--------------------------------------------------------------------------------

8. Executive acknowledges and agrees that the Company previously has satisfied
any and all obligations owed to Executive under any employment agreement or
offer letter Executive has with the Company or a Releasee and, further, that
this Agreement supersedes any and all prior agreements or understandings,
whether written or oral, between the parties, excluding only Executive’s
post-termination obligations under Executive’s Employment Agreement, any
obligations relating to the securities of the Company or any of its affiliates
and the Company’s obligations under Sections 2.2, 10, 17 and 24 of the
Employment Agreement, all of which shall remain in full force and effect to the
extent not inconsistent with this Agreement, and further, that, except as set
forth expressly herein, no promises or representations have been made to him in
connection with the termination of Executive’s Employment Agreement or the terms
of this Agreement.

9. Executive represents that Executive is not aware that he has in possession
any records and business documents, whether on computer or hard copy, and other
materials (including but not limited to computer disks and tapes, computer
programs and software, office keys, correspondence, files, customer lists,
technical information, customer information, pricing information, business
strategies and plans, sales records and all copies thereof) (collectively, the
“Corporate Records”) provided by the Company or its predecessors, parents,
subsidiaries or affiliates or obtained as a result of Executive’s employment
with the Company or its predecessors, parents, subsidiaries or affiliates, or
created by Executive while employed by or rendering services to the Company or
its predecessors, parents, subsidiaries or affiliates, provided, that, if
Executive has not returned all property of the Company because Executive, in
good faith, was not aware of Executive’s possession thereof, then Executive
shall return such property to the Company promptly upon discovery that Executive
has such property. Executive acknowledges that all such Corporate Records are
the property of the Company. In addition, Executive shall promptly return any
and all Company owned equipment or property, including, but not limited to,
automobiles, personal data assistants, facsimile machines, copy machines,
pagers, credit cards, cellular telephone equipment, business cards, laptops and
computers. As of the Termination Date, the Company will make arrangements to
remove, terminate or transfer any and all business communication lines including
network access, cellular phone, fax line and other business numbers.
Notwithstanding anything herein or in Section 6 of the Employment Agreement,
Executive may keep, and utilize, his address book so long it only contains
contact information.

10. Executive expressly waives all rights afforded by any statute which
expressly limits the effect of a release with respect to unknown claims.
Executive acknowledges the significance of this release of unknown claims and
the waiver of statutory protection against a release of unknown claims which
provides that a general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by it must have materially affected its settlement with
the debtor.

11. Nothing in this Agreement shall prohibit or restrict Executive from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s designated
legal, compliance or human resources officers; (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization or (iv) challenging the knowing and voluntary nature of the release
of ADEA claims pursuant to the OWBPA.

12. The parties agree and acknowledge that the agreements by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.

 

30



--------------------------------------------------------------------------------

13. Executive agrees and recognizes that should Executive materially breach any
of the obligations or covenants set forth in this Agreement or in Section 6 of
the Employment Agreement, the Company will have no further obligation to provide
Executive with the severance benefits set forth herein, and will have the right
to seek repayment of all severance paid or provided up to the time of any such
breach, to the extent provided in Section 7.3 of the Employment Agreement.
Further, Executive acknowledges in the event of a breach of this Agreement,
Releasees may seek any and all appropriate relief for any such breach, including
equitable relief and money damages, attorney’s fees and costs.

14. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
New York without giving effect to any conflict of laws provisions.

15. Executive certifies and acknowledges as follows:

(a) That Executive has read the terms of this Agreement, and that Executive
understands its terms and effects, including the fact that Executive has agreed
to RELEASE AND FOREVER DISCHARGE the Company and each of the Releasees from any
legal action arising out of Executive’s employment relationship with the Company
and the termination of that employment relationship;

(b) That Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which Executive acknowledges is
adequate and satisfactory to him and which Executive acknowledges is in addition
to any other benefits to which Executive is otherwise entitled;

(c) That Executive has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

(d) That Executive does not waive rights or claims that may arise after the date
this Agreement is executed;

(e) That the Company has provided Executive with a period of [twenty-one (21)]
or [forty-five (45)] days within which to consider this Agreement, and that
Executive has signed on the date indicated below after concluding that this
Separation of Employment Agreement and General Release is satisfactory to
Executive; and

[Note: The applicable time period will depend on whether the termination is part
of a reduction in force (45 days) or not (21 days). In addition, if the
termination is in connection with a reduction in force, certain disclosures will
need to be made to Executive to comply with the requirements of the ADEA if
Executive is at least age 40.]

(f) Executive acknowledges that this Agreement may be revoked by Executive
within seven (7) days after execution, and it shall not become effective until
the expiration of such seven (7) day revocation period. In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.

[Signature Page Follows]

 

31



--------------------------------------------------------------------------------

Intending to be legally bound hereby, Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this         
day of                         ,         .

 

      Witness:     Russell P. Fradin       SUNGARD DATA SYSTEMS INC.     By:   
      Witness:       Name:         Title:      

 

32